Exhibit 10.2

AMENDED AND RESTATED AGREEMENT OF

EXEMPTED LIMITED PARTNERSHIP

OF

BLACKSTONE INNOVATIONS (CAYMAN) III L.P.

Dated November 2, 2012

AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP, dated
November 2, 2012 of Blackstone Innovations (Cayman) III L.P., a Cayman Islands
exempted limited partnership (the “Partnership”), by and between Blackstone
Innovations III L.L.C., a Delaware limited liability company, as general partner
(the “General Partner”), and Walkers Nominees Limited (the “Initial Limited
Partner”), as initial limited partner, and the persons listed as Limited
Partners in the books and records of the Partnership, as limited partners.

WHEREAS, the General Partner and the Initial Limited Partner entered into an
Exempted Limited Partnership Agreement dated November 1, 2012 (the “Original
Agreement”) and formed an exempted limited partnership pursuant to and in
accordance with the Exempted Limited Partnership Law (as amended) of the Cayman
Islands (the “ELP Law”) under the name of Blackstone Innovations (Cayman) III
L.P.;

WHEREAS, Blackstone Holdings III L.P. is the sole member (the “Sole Member”) of
the General Partner;

HEREAS, each of the Sole Member and the General Partner currently owns, and may
in the future acquire, Securities of one or more Issuers (as each of such terms
is defined below);

WHEREAS, each of the Sole Member and the General Partner expects to expects to
assign and transfer to the Partnership the Securities of one or more Issuers, or
cash or other assets, on one or more occasions on or after the date of this
Agreement, in each case in consideration for Interests (as defined below) to be
issued to the General Partner, as reflected in the books and records of the
Partnership;

WHEREAS, each of the Limited Partners (defined below) desires to contribute cash
to the Partnership on one or more occasions on or after the date of this
Agreement, in each case in consideration for Interests, as reflected in the
books and records of the Partnership; and

WHEREAS, the Partnership may also acquire Securities or other assets from third
parties;

WHEREAS, in order to amend the Partnership’s Original Agreement to reflect
certain changes thereto and to reflect the withdrawal of the Initial Limited
Partner, the parties hereto wish to amend and restate the Original Agreement as
hereinafter set forth;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the parties hereto hereby agree that the
Original Agreement shall be amended and restated in its entirety as follows:

1. Purpose. (a) The purpose of the Partnership shall be (i) (i) acquire and
invest in Securities, Investments (as defined below) and/or other assets, and
(ii) to engage in any lawful activity for which exempted limited partnerships
may be formed under the ELP Law.

(b) In furtherance of its purposes, the Partnership shall have all powers
necessary, suitable or convenient for the accomplishment of its purposes, alone
or with others, as principal or agent, including the following:

(i) to acquire and invest in Securities, Investments and/or other assets and to
be and become a general or limited partner of partnerships, a member of limited
liability companies, an owner or holder of shares or common, preferred or other
capital stock of companies or corporations, an owner or holder of equity
interests in other entities and/or an owner or holder of warrants or other
rights to acquire any of the foregoing;

(ii) to open, maintain and close accounts, including margin accounts, with
brokers;

(iii) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

(iv) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(v) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(vi) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Partnership, and to execute all documents and make all representations,
admissions and waivers in connection therewith;

(vii) to distribute, subject to the terms of this Agreement, at any time and
from time to time to the Partners cash or investments or other property of the
Partnership, or any combination thereof; and

(viii) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under the
laws of the Cayman Islands.

Without limiting the foregoing, the General Partner shall have the power, for
and on behalf of the Partnership, to incur indebtedness, grant guarantees and
grant security interests in respect of any assets of the Partnership.

 

2



--------------------------------------------------------------------------------

2. Formation; Term.

(a) The Partnership was formed and registered as an exempted limited partnership
pursuant to the ELP Law and is hereby continued as an exempted limited
partnership pursuant to the ELP Law and shall conduct its activities under the
name of Blackstone Innovations (Cayman) III L.P. The General Partner shall have
the power to change the name of the Partnership at any time, and shall thereupon
file the requisite notice pursuant to the ELP Law. The General Partner is
further authorized to execute and deliver and file any other certificates (and
any amendments and/or restatements thereof) necessary for the Partnership to
qualify to do business in a jurisdiction in which the Partnership may wish to
conduct business.

(b) The Partnership was established upon the filing of a statement pursuant to
section 9 of the ELP Law, and the term of the Partnership shall continue until
December 31, 2062, unless earlier wound up, dissolved and terminated in
accordance with this Agreement and the ELP Law.

3. Registered Office; Place of Business; Withdrawal of Initial Limited Partner.

(a) The registered office of the Partnership is Intertrust Corporate Services
(Cayman) Limited, 87 Mary Street, George Town, Grand Cayman KY1-9005, Cayman
Islands, or such other place or places in the Cayman Islands as may from time to
time be designated by the General Partner. The Partnership may maintain an
office and principal place of business at such place or places as may from time
to time be designated by the General Partner.

(b) Upon the admission of one or more Limited Partners to the Partnership, the
Initial Limited Partner shall (a) receive a return of any capital contribution
made by it to the Partnership, (b) withdraw as a partner of the Partnership, and
(c) have no further right, interest or obligation of any kind whatsoever as a
Partner in the Partnership.

4. Partners. The Partners may be General Partners or Limited Partners. The
General Partner as of the date hereof is Blackstone Innovations III L.L.C. The
Limited Partners shall be as shown on the books and records of the Partnership
which shall be maintained in accordance with the ELP Law.

5. Management of the Partnership.

(a) The General Partner shall have the powers, rights, obligations and
liabilities of a general partner pursuant to the ELP Law (including section 4(2)
of the ELP Law); and without limiting the foregoing, the management, conduct,
control and operation of the Partnership (including the power to purchase and
dispose of Investments) and the formulation and execution of business and
investment policy shall be vested in the General Partner. The General Partner
shall, in the General Partner’s discretion, exercise all powers necessary and
convenient for the purposes of the Partnership on behalf and in the name of the
Partnership, and all decisions and determinations (howsoever described herein)
to be made by the General Partner pursuant to this Agreement shall be made in
the General Partner’s discretion, subject only to the express terms and
conditions of this Agreement. A General Partner may not be removed without its
consent.

 

3



--------------------------------------------------------------------------------

(b) Except as may be expressly required or permitted by the ELP Law, Limited
Partners as such shall have no right to, and shall not, take part in the
management, conduct or control of the Partnership’s business or act for or bind
the Partnership, and shall have only the rights and powers granted to Limited
Partners herein or in the ELP Law.

(c) Notwithstanding any other provision in this Agreement, the General Partner,
from time to time, may admit one or more additional persons to the Partnership
as limited partners (each such person, together with the limited partners as of
the date hereof, the “Limited Partners” and each a “Limited Partner”).

6. Interests.

(a) The Interests (as defined below) of a Partner with respect to an Investment
shall be issued to such Partner upon the making by such Partner of a capital
contribution related to such Investment, as provided in Section 9.

(b) The General Partner shall account for each Investment and for a Partner’s
Interests with respect to each Investment separately from any other Investment
and separately from such Partner’s Interests with respect to any other
Investment. Each of the following shall be calculated and/or determined by the
General Partner for a particular Investment and for each Partner’s Interests
with respect to a particular Investment separately from the corresponding
calculation or determination for any other Investment and for such Partner’s
Interests with respect to any other Investment (in each case, in the General
Partner’s reasonable good faith judgment): (i) the profit sharing percentage
(each a “Profit Sharing Percentage”) with respect to such Investment; (ii) the
value of any capital contribution related to such Investment pursuant to
Section 9; (iii) the distributions and allocations in respect of such Interests
pursuant to Sections 11 and 12; and (iv) the terms and conditions relating to
vesting of such Interests and the Fair Market Value (as defined below) of such
Interests, in each case pursuant to Section 17.

“Investment” means the Partnership’s interest in the Securities of a particular
Issuer and/or the Partnership’s investment in other assets.

“Securities” means any debt, equity or other securities of the issuer thereof
(each an “Issuer”), including, without limitation, units and/or limited
liability company interests of, or other interests in, limited liability
companies, general or limited partner interests in partnerships, shares and/or
common, preferred or other capital stock of corporations or companies and/or
other equity interests in or obligations or other securities of, other entities,
and warrants, rights, put and call options and other options relating to any of
the foregoing.

“Interests” of a Partner with respect to an Investment means such Partner’s
exempted limited partnership interests in the Partnership with respect to such
Investment, which reflects such Partner’s indirect interest through the
Partnership in such Investment.

 

4



--------------------------------------------------------------------------------

7. Representations of the Limited Partners. Each Limited Partner by execution of
this Agreement (or by otherwise becoming bound by the terms and conditions
hereof as provided herein or in the ELP Law) represents and warrants to every
other Partner and to the Partnership, except as may be waived by the General
Partner, that such Limited Partner is acquiring each of such Limited Partner’s
Interests for such Limited Partner’s own account for investment and not with a
view to resell or distribute the same or any part hereof, and that no other
person has any interest in any such interest or in the rights of such Limited
Partner hereunder; provided, that a Limited Partner may choose to make transfers
for estate and charitable planning purposes (in accordance with the terms
hereof). Each Limited Partner represents and warrants that such Limited Partner
understands that the Interests have not been registered under the Securities Act
of 1933 and therefore such Interests may not be resold without registration
under the Securities Act of 1933 or exemption from such registration, and that
accordingly such Limited Partner must bear the economic risk of an investment in
the Partnership for an indefinite period of time. Each Limited Partner
represents that such Limited Partner has such knowledge and experience in
financial and business matters, that such Limited Partner is capable of
evaluating the merits and risks of an investment in the Partnership, and that
such Limited Partner is able to bear the economic risk of such investment. Each
Limited Partner represents that such Limited Partner’s overall commitment to the
Partnership and other investments which are not readily marketable is not
disproportionate to the Limited Partner’s net worth and the Limited Partner has
no need for liquidity in the Limited Partner’s investment in Interests. Each
Limited Partner represents that to the full satisfaction of the Limited Partner,
the Limited Partner has been furnished any materials that such Limited Partner
has requested relating to the Partnership, any investment and the offering of
Interests and has been afforded the opportunity to ask questions of
representatives of the Partnership concerning the terms and conditions of the
offering of Interests and any matters pertaining to each investment and to
obtain any other additional information relating thereto. Each Limited Partner
represents that the Limited Partner has consulted to the extent deemed
appropriate by the Limited Partner with the Limited Partner’s own advisers as to
the financial, tax, legal and related matters concerning an investment in
Interests and on that basis believes that an investment in the Interests is
suitable and appropriate for the Limited Partner.

8. Winding-Up; Dissolution; Etc.

(a) The Partnership shall be required to be wound up and dissolved in accordance
with this Section 8, pursuant to section 15(1) of the ELP Law, upon the
occurrence of one or more of the following events:

(i) at the discretion of the General Partner, upon the service of a notice of
winding up by the General Partner on each of the Limited Partners; or

(ii) upon the withdrawal by or resignation of the General Partner as the last
remaining general partner of the Partnership which is registered as a company,
limited partnership or registered foreign company in the Cayman Islands; or

(iii) upon the occurrence of any event leaving the General Partner as the sole
partner of the Partnership.

 

5



--------------------------------------------------------------------------------

(b) The affairs of the Partnership shall be wound up by the General Partner or
such other person as the General Partner shall appoint, in each case in
accordance with the ELP Law.

(c) Upon the completion of the winding up of the Partnership, a General Partner
shall file with the Registrar any notice of dissolution required to be filed
pursuant to the ELP Law. This agreement shall terminate upon the filing of the
notice of dissolution in accordance with this Section 8(c).

9. Capital Contributions.

(a) As of the Contribution Date (as defined below) with respect to any
Investment, each of the Limited Partners shall make a cash capital contribution
to the Partnership related to such Investment, in an amount determined by the
General Partner and agreed to by such Limited Partner and set forth in the books
and records of the Partnership.

(b) As of the Contribution Date with respect to any Investment, the General
Partner shall make (or the Sole Member or another person may make on behalf of
the General Partner) either (i) an in-kind capital contribution (each an
“In-Kind Contribution”) to the Partnership related to such Investment, which
shall consist of Securities of an Issuer and/or other assets, as determined by
the General Partner in its sole discretion (the “Contributed Assets”), or (ii) a
cash capital contribution to the Partnership related to such Investment, in an
amount determined by the General Partner in its sole discretion and set forth in
the books and records of the Partnership.

Any Securities, cash or other assets transferred by the Sole Member to the
Partnership shall be deemed to be contributed to the Partnership, as of the
Contribution Date thereof , and, if in kind shall be deemed to be an In-Kind
Contribution, and, if in cash ,shall be deemed to be a cash capital
contribution, in either case made on behalf of, and as a capital contribution
of, the General Partner.

Each In-Kind Contribution related to an Investment, and/or the Contributed
Assets included therein, shall be valued as of a date (the “Valuation Date” with
respect to such Investment) determined by the General Partner in its reasonable
good faith judgment and set forth in the books and records of the Partnership
(which shall be the Contribution Date with respect to such Investment, unless
otherwise determined by the General Partner), at an amount determined by the
General Partner in its reasonable good faith judgment and set forth in the books
and records of the Partnership; provided that each In-Kind Contribution related
to an Investment shall be effective as of the Contribution Date with respect to
such Investment, regardless of whether the instruments of transfer of such
Contributed Assets to the Partnership are executed and delivered before, on or
after such Contribution Date.

The “Contribution Date” with respect to an Investment shall be the date as of
which any capital contribution related to such Investment shall be deemed to be
made and effective, as determined by the General Partner in its reasonable good
faith judgment and set forth in the books and records of the Partnership.

 

6



--------------------------------------------------------------------------------

If the Partnership acquires Securities or other assets from third parties, then
the General Partner and/or the Limited Partners shall make capital
contributions, in cash or otherwise, in respect of the acquisition thereof, and
such capital contributions shall be deemed to be related to the Investment that
includes such Securities or other assets, as determined by the General Partner
in its reasonable good faith judgment and set forth in the books and records of
the Partnership.

The General Partner shall determine, in its reasonable good faith judgment, the
Investment to which a particular capital contribution relates, and such
determination shall be set forth in the books and records of the Partnership.

10. Capital Accounts.

(a) There shall be established for each Partner on the books and records of the
Partnership, to the extent and at such times as may be appropriate, one or more
capital accounts (each, a “Capital Account”) as the General Partner may deem to
be appropriate in accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv). The initial balance of each Partner’s Capital Account
is reflected in the books and records of the Partnership. Each Capital Account
shall be maintained for the relevant Partner and shall be (i) credited by such
Partner’s capital contributions to the Partnership and any net income allocated
to such Partner in accordance with Section 12 and (ii) debited by any
distributions to such Partner pursuant to Section 11 and any net losses
allocated to such Partner in accordance with Section 12. In the case of any
in-kind distributions, the relevant Capital Account(s) shall be adjusted as if
the asset distributed had been sold in a taxable transaction and the proceeds
distributed in cash. In the event of any transfer of any Interest in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred Interest.

(b) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the General
Partner. Such approved determinations, valuations and other accounting matters
shall be conclusive and binding on all Partners, all withdrawn Partners, their
successors, heirs, estates or legal representatives and any other person, and to
the fullest extent permitted by law no such person shall have the right to an
accounting or an appraisal of the assets of the Partnership or any successor
thereto.

11. Distributions.

(a) All distributions of cash or other assets of the Partnership shall be
calculated and determined by the General Partner in respect of the Partners’
Interests with respect to a particular Investment separately from the
calculation and determination of distributions to be made in respect of the
Partners’ Interests with respect to any other Investment. All distributions of
cash or other assets of the Partnership in respect of the Partners’ Interests
with respect to a particular Investment shall be made: (1) first, to the
Partners pro rata in accordance with their respective capital contributions
related to such Investment until each Partner has received an amount equal to
such capital contributions, (2) second, if so determined by the General Partner
in its sole discretion, to the General Partner, until the General Partner has
received a preferred return on its capital contributions to the Partnership
related to such

 

7



--------------------------------------------------------------------------------

Investment, at the rate specified by the General Partner in its sole discretion
and set forth in the books and records of the Partnership from time to time, and
(3) third, to the Partners pro rata in accordance with their respective Profit
Sharing Percentages with respect to such Investment, as determined by the
General Partner and set forth in the books and records of the Partnership;
provided that, for the avoidance of doubt, for all purposes of this
Section 11(a), any In-Kind Contribution of the General Partner related to any
Investment shall be valued at an amount equal to the value thereof as of the
Valuation Date with respect to such Investment, such value to be determined as
provided in Section 9(b) hereof.

(b) To the extent the Partnership receives distributions from any Issuer which
are intended to allow holders of securities of the Issuer to pay tax liabilities
associated with income allocable to such holders of securities (a “Tax
Distribution”), the Partnership shall make a corresponding Tax Distribution to
each Partner pro rata based on such Partner’s share of allocable taxable income.
Tax Distributions shall reduce and be counted as a distribution upon subsequent
distributions to which Partners are otherwise entitled.

12. Allocations of Profits and Losses.

(a) Profits and losses of the Partnership for each fiscal year to be allocated
to the Capital Accounts of the Partners shall be calculated and determined by
the General Partner in respect of the Partners’ Interests with respect to a
particular Investment separately from the calculation and determination of any
such allocation to be made in respect of the Partners’ Interests with respect to
any other Investment. Profits and losses of the Partnership for each fiscal year
in respect of the Partners’ Interests with respect to a particular Investment
shall be allocated among the Capital Accounts of the Partners in a manner that
as closely as possible gives economic effect to the provisions of Section 11 and
other relevant provisions hereof.

(b) Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treasury Regulations Section 1.704-2(i)),
if any, of the Partnership shall be allocated for each fiscal year to the
Partner that bears the economic risk of loss within the meaning of Treasury
Regulations Section 1.704-2(i), and (ii) “nonrecourse deductions” (as defined in
Treasury Regulations Section 1.704-2(b)) and “excess nonrecourse liabilities”
(as defined in Treasury Regulations Section 1.752-3(a)), if any, shall be
allocated to and among the Partners in accordance with their relative Profit
Sharing Percentages.

(c) This Agreement shall be deemed to include “qualified income offset,”
“minimum gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of Treasury Regulations under Section 704(b) of
the Internal Revenue Code of 1986, as amended (the “Code”).

(d) Any allocations required to be made pursuant to Sections 12(b) or (c) (the
“Regulatory Allocations”) (other than allocations, the effect of which are
likely to be offset in the future by other special allocations) shall be taken
into account, to the extent permitted by the Treasury Regulations, in computing
subsequent allocations of income, gain, loss or deduction pursuant to Section 12
so that the net amount of any items so allocated and all other items allocated
to each Partner shall, to the extent possible, be equal to the amount that would
have been allocated to each Partner pursuant to Section 12 had such Regulatory
Allocations not occurred.

 

8



--------------------------------------------------------------------------------

(e) Tax Allocations. All items of income, gain, loss, deduction and credit of
the Partnership shall be allocated among the Partners for federal, state and
local income tax purposes consistent with the manner that the corresponding
constituent items shall be allocated among the Partners pursuant to this
section, except as may otherwise be provided herein or by the Code.

(f) Other Allocation Provisions. Certain of the foregoing provisions and the
other provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulation Section 1.704-1(b) and
shall be interpreted and applied in a manner consistent with such regulations.

13. Liability of Partners.

(a) General Partners shall, in the event that the assets of the Partnership are
inadequate, be liable for all debts and obligations of the Partnership in
accordance with the ELP Law.

(b) Each Limited Partner and former Limited Partner shall be liable for the
satisfaction and discharge of all losses, liabilities and expenses of the
Partnership allocable to such Limited Partner pursuant to Section 12 hereof, but
only to the extent required by applicable law, subject to the ELP Law, and in no
event shall any Limited Partner or former Limited Partner be obligated to make
any additional capital contribution to the Partnership in excess of such Limited
Partner’s capital contributions pursuant to Section 9 hereof, or have any
liability in excess of such capital contributions, except pursuant to the ELP
Law.

14. Withdrawals of Capital. No Partner may withdraw capital related to such
Partner’s Interests in the Partnership except (a) for distributions of cash or
other property pursuant to Section 11, (b) as otherwise expressly provided in
this Agreement or (c) as determined by the General Partner.

15. Authorization. The General Partner, and any other person designated by the
General Partner is hereby authorized and empowered, as an authorized person of
the General Partner within the meaning of the Delaware Limited Liability Company
Act (6 Del.C. § 18-101, et seq.), as amended, or otherwise (the General Partner
hereby authorizing and ratifying any of the following actions):

(a) to sign, execute and deliver and/or file the registered particulars of the
Partnership pursuant to Section 9 of the ELP Law, any other documents in respect
of the registered particulars of the Partnership (including, without limitation,
statements to be filed pursuant to Section 10 of the ELP Law), the exempted
limited partnership agreement of the Partnership, and any other agreements,
certificates, notices, applications and other documents (and any amendments,
supplements, restatements and/or other modifications of any of the foregoing) of
the Partnership, including, without limitation, any of the foregoing that may be
filed with any government or governmental or regulatory body and/or that may be
necessary for the Partnership to qualify to do business in a jurisdiction in
which the Partnership desires to do business; and

 

9



--------------------------------------------------------------------------------

(b) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (i) such agreements, instruments, certificates and other documents as may
be necessary or desirable in furtherance of the Partnership’s purposes, (ii) any
certificates, forms, notices, applications and other documents to be filed with
any government or governmental or regulatory body on behalf of the Partnership,
(iii) any certificates, forms, notices, applications and other documents that
may be necessary or advisable in connection with any bank account of the
Partnership, and all checks, notes, drafts and other documents of the
Partnership that may be required in connection with any such bank account or any
banking facilities or services that may be utilized by the Partnership,
(iv) resolutions with respect to any of the foregoing matters (which
resolutions, when executed by any person authorized as provided in this
Section 15, each acting individually, shall be deemed to have been adopted by
the Partners for all purposes), and (v) any amendments, restatements and/or
supplements of any of the foregoing.

The authority granted to any person (other than the General Partner) in this
Section 15 may be revoked at any time by the General Partner by an instrument in
writing signed by the General Partner.

16. Transfers. A Partner may transfer all or any part of its Interests in the
Partnership only with the prior written consent of the General Partner (which
consent may be given or withheld in the General Partner’s sole discretion), and
any permitted transferee of an Interest shall be admitted as a substitute
Partner only with the prior written consent of the General Partner (which
consent may be given or withheld in the General Partner’s sole discretion).

17. Repurchase of Interests; Vesting.

(a) If a Limited Partner ceases to be an employee (including, without
limitation, a Senior Managing Director) of Blackstone (as hereinafter defined)
for any reason (excluding death or total disability, but including, without
limitation, resignation, retirement or termination, with or without Cause (as
hereinafter defined)), then from and after the time such Limited Partner so
ceases to be such an employee, such Limited Partner shall no longer be, or be
deemed to be, an “Active Employee” for purposes of this Agreement.

(b) Any Interests of a Limited Partner with respect to an Investment shall
become vested in accordance with the terms and conditions relating to the
vesting of such Interests with respect to such Investment, as determined by the
General Partner in its sole discretion and set forth in the books and records of
the Partnership. Any Interests of a Limited Partner with respect to a particular
Investment that have vested in accordance with such terms and conditions
relating to the vesting of such Interests (as so determined), are herein called
“Vested Interests” with respect to such Investment. and any Interests of a
Limited Partner with respect to a particular Investment that have not vested in
accordance with such terms and conditions relating to the vesting of such
Interests (as so determined) are herein called “Unvested Interests” with respect
to such Investment.

 

10



--------------------------------------------------------------------------------

(c) If a Limited Partner ceases to be an Active Employee, the General Partner
may, in its sole discretion, by notice to such Limited Partner within 45 days
after his/her ceasing to be an Active Employee of Blackstone, or at any time
thereafter upon 30 days written notice, cause the General Partner or another
person designated by the General Partner (who may be itself another Limited
Partner or an affiliate of the General Partner) to purchase, and such Limited
Partner to sell, for cash:

(i) in the event that such Limited Partner ceases to be an Active Employee for
any reason other than termination for Cause (as hereinafter defined), (A) all
(but not less than all) of such Limited Partner’s Unvested Interests with
respect to a particular Investment for a price equal to the Interest Purchase
Price (as hereinafter defined) with respect to such purchase, and/or (B) all
(but not less than all) of such Limited Partner’s Vested Interests with respect
to a particular Investment for a price equal to the Fair Market Value of such
Interests; and

(ii) in the event that such Limited Partner ceases to be an Active Employee
because such Limited Partner is terminated for Cause, all (but not less than
all) of such Limited Partner’s Unvested Interests with respect to a particular
Investment and Vested Interests with respect to a particular Investment, in each
case for a price equal to the Interest Purchase Price with respect to such
purchase.

“Blackstone” means, collectively, The Blackstone Group L.P. and its affiliates
(including, without limitation, the Partnership and the General Partner).

The “Interest Purchase Price” with respect to any purchase of the Interests of a
Limited Partner with respect to a particular Investment pursuant to this
Section 17 means the lower of (A) the original cost of such Interests to such
Limited Partner (which shall be, unless the circumstances otherwise require, the
aggregate capital contributions of such Limited Partner related to such
Interests), or (B) the Fair Market Value of such Interests.

The “Fair Market Value” of any Interests purchased pursuant to this Section 17
means the fair market value of such Interests, as determined in the reasonable
good faith judgment of the General Partner as of the last day of the latest
fiscal quarter of the Partnership ending on or before the date on which such
Interests are so purchased.

“Cause” means the occurrence or existence of any of the following with respect
to any Limited Partner, as determined fairly, reasonably, on an informed basis
and in good faith by the General Partner: (i) (w) any breach by such Limited
Partner of any provision of any non-competition agreement with Blackstone,
(x) any material breach by such Limited Partner of this Agreement or any rules
or regulations applicable to such Limited Partner that are established by
Blackstone, (y) such Limited Partner’s deliberate failure to perform his or her
duties to Blackstone, or (z) such Limited Partner’s committing to or engaging in
any conduct or behavior that is or may be harmful to Blackstone in a material
way as determined by the General Partner; provided, that in the case of any of
the events in the foregoing clauses (w), (x), (y) and (z), the General Partner
has given such Limited Partner written notice (a “Notice of Breach”) within
fifteen (15) days after the General Partner becomes aware of such event and such
Limited Partner fails to cure, in a manner reasonably satisfactory to the
General Partner, such breach, failure to perform or conduct

 

11



--------------------------------------------------------------------------------

or behavior within fifteen (15) days after receipt by such Limited Partner of
such Notice of Breach from the General Partner (or such longer period, not to
exceed an additional fifteen (15) days, as shall be reasonably required for such
cure, provided that such Limited Partner is diligently pursuing such cure);
(ii) any act of fraud, misappropriation, dishonesty, embezzlement or similar
conduct against Blackstone; or (iii) conviction (on the basis of a trial or by
an accepted plea of guilty or nolo contendere) of a felony or crime (including
any misdemeanor charge involving moral turpitude, false statements or misleading
omissions, forgery, wrongful taking, embezzlement, extortion or bribery), or a
determination by a court of competent jurisdiction, by a regulatory body or by a
self-regulatory body having authority with respect to securities laws, rules or
regulations of the applicable securities industry, that such Limited Partner
individually has violated any applicable securities laws or any rules or
regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement).

18. Tax Information. Each Partner certifies that (A) if the Partner is a United
States person (as defined in the Code) (x) (i) the Partner’s name, social
security number (or, if applicable, employer identification number) and address
provided to the Partnership and its affiliates pursuant to an IRS Form W-9,
Payer’s Request for Taxpayer Identification Number Certification (“W-9”) or
otherwise are correct and (ii) the Partner will complete and return a W-9, and
(y) (i) the Partner is a United States person (as defined in the Code) and
(ii) the Partner will notify the Partnership within 60 days of a change to
foreign (non-United States) status or (B) if the Partner is not a United States
person (as defined in the Code) (x) (i) the information on the completed IRS
Form W-8BEN, Certificate of Foreign Status of Beneficial Owner for United States
Tax Withholding (“W-8BEN”) or other applicable form, including but not limited
to IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign Partnership, or
Certain U.S. Branches for United States Tax Withholding (“W-8IMY”), or otherwise
is correct and (ii) the Partner will complete and return the applicable IRS
form, including but not limited to a W-8BEN or W-8IMY, and (y) (i) the Partner
is not a United States person (as defined in the Code) and (ii) the Partner will
notify the Partnership within 60 days of any change of such status. The Partner
agrees to properly execute and provide to the Partnership in a timely manner any
tax documentation that may be reasonably required by the General Partner.

19. Certain Tax Matters.

(a) The General Partner shall cause to be prepared all federal, state and local
tax returns of the Partnership for each year for which such returns are required
to be filed and, after approval of such returns by the General Partner, shall
cause such returns to be timely filed. The General Partner shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Partnership and the accounting methods and conventions under the tax laws
of the United States, the several states and other relevant jurisdictions as to
the treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The General Partner may cause the Partnership
to make or refrain from making any and all elections permitted by such tax laws.
Each Partner agrees that he shall not, unless he provides prior notice of such
action to the Partnership, (i) treat, on his individual income tax returns, any
item of income, gain, loss, deduction or credit relating to his interest in the
Partnership in a manner inconsistent with the treatment of such item by the
Partnership as reflected on the Form K-1 or other information statement
furnished by the Partnership to such

 

12



--------------------------------------------------------------------------------

Partner for use in preparing his income tax returns or (ii) file any claim for
refund relating to any such item based on, or which would result in, such
inconsistent treatment. In respect of an income tax audit of any tax return of
the Partnership, the filing of any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Partnership, or any administrative or judicial proceedings
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, (A) the Tax Matters Partner (as defined below)
shall be authorized to act for, and his decision shall be final and binding
upon, the Partnership and all Partners except to the extent a Partner shall
properly elect to be excluded from such proceeding pursuant to the Code, (B) all
expenses incurred by the Tax Matters Partner in connection therewith (including,
without limitation, attorneys’, accountants’ and other experts’ fees and
disbursements) shall be expenses of the Partnership and (C) no Partner shall
have the right to (1) participate in the audit of any Partnership tax return,
(2) file any amended return or claim for refund in connection with any item of
income, gain, loss, deduction or credit reflected on any tax return of the
Partnership (unless he provides prior notice of such action to the Partnership
as provided above), (3) participate in any administrative or judicial
proceedings conducted by the Partnership or the Tax Matters Partner arising out
of or in connection with any such audit, amended return, claim for refund or
denial of such claim, or (4) appeal, challenge or otherwise protest any adverse
findings in any such audit conducted by the Partnership or the Tax Matters
Partner or with respect to any such amended return or claim for refund filed by
the Partnership or the Tax Matters Partner or in any such administrative or
judicial proceedings conducted by the Partnership or the Tax Matters Partner.
The Partnership and each Partner hereby designate any Partner selected by the
General Partner as the “tax matters partner” for purposes of Section 6231(a)(7)
of the Code (the “Tax Matters Partner”). To the fullest extent permitted by
applicable law, each Partner agrees to indemnify and hold harmless the
Partnership and all other Partners from and against any and all liabilities,
obligations, damages, deficiencies and expenses resulting from any breach or
violation by such Partner of the provisions of this Section 19 and from all
actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees and disbursements, incident to
any such breach or violation. The Partners intend for the Partnership to be
treated as a partnership for U.S. federal income tax purposes, and no election
to the contrary shall be made.

(b) To the extent the Partnership reasonably believes that it is required by law
to withhold or to make tax payments on behalf of or with respect to any Partner
or the Partnership is subjected to tax itself by reason of the status of any
Partner (“Tax Advances”), the Partnership may withhold such amounts and make
such tax payments as so required, shall promptly pay the Tax Advances so
withheld to the applicable taxing authority and shall promptly deliver to such
Partner a certified copy of an original official receipt received by the
Partnership, or other reasonable evidence, showing such payment. All Tax
Advances made on behalf of a Partner (other than Tax Advances in respect of
amounts previously withheld from distributions to such Partner) shall be repaid
by reducing the amount of the current or next succeeding distribution or
distributions which would otherwise have been made to such Partner or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Partner. For all purposes of this
Agreement such Partner shall be treated as having received the amount of the
distribution that is equal to the Tax Advance. If the Partnership shall
distribute an amount to a Partner and subsequently determine that it was

 

13



--------------------------------------------------------------------------------

required to, but did not, withhold taxes on such amount, the applicable Partner
shall promptly, after notification by the Partnership, reimburse the Partnership
for such withholding tax (but not for any associated penalties, interests or
additions to tax). The Partnership shall promptly pay the applicable tax
authority the amount required to be withheld and shall furnish the applicable
Partner with a copy of an official receipt for such withholding.

(c) To the fullest extent permitted by law, each Partner hereby agrees to
indemnify and hold harmless the Partnership and the other Partners from and
against any liability (including, without limitation, any liability for taxes,
penalties, additions to tax or interest) with respect to income attributable to
or distributions or other payments to such Partner.

20. Ownership and Use of Names. The Partnership acknowledges that Blackstone TM
L.L.C. (“TM”), a Delaware limited liability company with a principal place of
business at 345 Park Avenue, New York, New York 10154, (or its successors or
assigns) is the sole and exclusive owner of the mark and name BLACKSTONE and
that the ownership of, and the right to use, sell or otherwise dispose of, the
firm name or any abbreviation or modification thereof which consists of or
includes BLACKSTONE, shall belong exclusively to TM, which company (or its
predecessors, successors or assigns) has licensed the Partnership to use
BLACKSTONE in its name. The Partnership acknowledges that TM owns the service
mark BLACKSTONE for various services and that the Partnership is using the
BLACKSTONE mark and name on a non-exclusive, non-sublicensable and
non-assignable basis in connection with its business and authorized activities
with the permission of TM. All services rendered by the Partnership under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its affiliates and licensees. The Partnership
understands that TM may terminate its right to use BLACKSTONE at any time in
TM’s sole discretion by giving the Partnership written notice of termination.
Promptly following any such termination, the Partnership will take all steps
necessary to change its company name to one which does not include BLACKSTONE or
any confusingly similar term and cease all use of BLACKSTONE or any term
confusingly similar thereto as a service mark or otherwise.

21. Exculpation and Indemnification.

(a) Notwithstanding any other provision of this Agreement, whether express or
implied, to the fullest extent permitted by law, no Partner nor any of such
Partner’s representatives, agents or advisors nor any partner, member, officer,
employee, representative, agent or advisor of the Partnership or any of its
affiliates (individually, a “Covered Person” and collectively, the “Covered
Persons”) shall be liable to the Partnership or any other Partner for any act or
omission (in relation to the Partnership, this Agreement, any related document
or any transaction or investment contemplated hereby or thereby) taken or
omitted by a Covered Person (other than any act or omission constituting Cause
(as defined above, and as applied to any Covered Person mutatis mutandis)),
unless there is a final and non-appealable judicial determination and/or
determination of an arbitrator that such Covered Person did not act in good
faith and in what such Covered Person reasonably believed to be in, or not
opposed to, the best interests of the Partnership and within the authority
granted to such Covered Person by this Agreement, and, with respect to any
criminal act or proceeding, had reasonable cause to believe

 

14



--------------------------------------------------------------------------------

that such Covered Person’s conduct was unlawful. Each Covered Person shall be
entitled to rely in good faith on the advice of legal counsel to the
Partnership, accountants and other experts or professional advisors, and no
action taken by any Covered Person in reliance on such advice shall in any event
subject such person to any liability to any Partner or the Partnership. To the
extent that, at law or in equity, a Partner has duties (including fiduciary
duties) and liabilities relating thereto to the Partnership or to another
Partner, to the fullest extent permitted by law, such Partner acting under this
Agreement shall not be liable to the Partnership or to any such other Partner
for its good faith reliance on the provisions of this Agreement. The provisions
of this Agreement, to the extent that they expand or restrict the duties and
liabilities of a Partner otherwise existing at law or in equity, are agreed by
the Partner, to the fullest extent permitted by law, to modify to that extent
such other duties and liabilities of such Partner.

(b) (i) To the fullest extent permitted by law, the Partnership shall indemnify
and hold harmless (but only to the extent of the Partnership’s assets
(including, without limitation, the remaining commitments of the Partner to make
capital contributions to the Partnership) each Covered Person from and against
any and all claims, damages, losses, costs, expenses and liabilities (including,
without limitation, amounts paid in satisfaction of judgments, in compromises
and settlements, as fines and penalties and legal or other costs and reasonable
expenses of investigating or defending against any claim or alleged claim),
joint and several, of any nature whatsoever, known or unknown, liquidated or
unliquidated (collectively, “Losses”), arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
in which the Covered Person may be involved, or threatened to be involved, as a
party or otherwise, by reason of such Covered Person’s management of the affairs
of the Partnership or which relate to or arise out of or in connection with the
Partnership, its property, its business or affairs (other than claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
arising out of any act or omission of such Covered Person constituting “Cause”
(as defined above)); provided, that a Covered Person shall not be entitled to
indemnification under this Section with respect to any claim, issue or matter if
there is a final and non-appealable judicial determination and/or determination
of an arbitrator that such Covered Person did not act in good faith and in what
such Covered Person reasonably believed to be in, or not opposed to, the best
interest of the Partnership and within the authority granted to such Covered
Person by this Agreement, and, with respect to any criminal act or proceeding,
had reasonable cause to believe that such Covered Person’s conduct was unlawful;
provided further, that if such Covered Person is a Partner or a withdrawn
Partner, such Covered Person shall bear its share of such Losses in accordance
with such Covered Person’s Profit Sharing Percentage in the Partnership as of
the time of the actions or omissions that gave rise to such Losses. To the
fullest extent permitted by law, expenses (including legal fees) incurred by a
Covered Person (including, without limitation, a Partner) in defending any
claim, demand, action, suit or proceeding may, with the approval of a
majority-in-interest of the Partners, from time to time, be advanced by the
Partnership prior to the final disposition of such claim, demand, action, suit
or proceeding upon receipt by the Partnership of a written undertaking by or on
behalf of the Covered Person to repay such amount to the extent that it shall be
subsequently determined that the Covered Person is not entitled to be
indemnified as authorized in this Section, and the Partnership and its
affiliates shall have a continuing right of offset against such Covered Person’s
interests/investments in the Partnership and such affiliates and shall have the
right to withhold amounts otherwise distributable to such Covered Person to
satisfy such repayment obligation. If

 

15



--------------------------------------------------------------------------------

a Partner institutes litigation against a Covered Person which gives rise to an
indemnity obligation hereunder, such Partner shall be responsible, up to the
amount of such Partner’s interests and remaining capital contribution
commitment, for such Partner’s pro rata share of the Partnership’s expenses
related to such indemnity obligation, as determined by a majority-in-interest of
the Partners. The Partnership may purchase insurance, to the extent available at
reasonable cost, to cover losses, claims, damages or liabilities covered by the
foregoing indemnification provisions. Partners shall not be personally obligated
with respect to indemnification pursuant to this Section 22.

(ii) (A) Notwithstanding anything to the contrary herein, for greater certainty,
it is understood and/or agreed that the Partnership’s obligations hereunder are
not intended to render the Partnership as a primary indemnitor for purposes of
the indemnification, advancement of expenses and related provisions under
applicable law governing a particular Portfolio Entity (as defined below)
through which an investment is directly or indirectly held. It is further
understood and/or agreed that a Covered Person shall first seek to be so
indemnified and have such expenses advanced in the following order of priority:
first out of proceeds available in respect of applicable insurance policies
maintained by any Issuer or any other entity in which the Partnership may
invest, directly or indirectly (each, a “Portfolio Entity”), and second by the
applicable Portfolio Entity through which such investment is directly or
indirectly held (only to the extent the foregoing sources are exhausted).

(B) The Partnership’s obligation, if any, to indemnify or advance expenses to
any Covered Person shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from the applicable Portfolio Entity
(including by virtue of any applicable insurance policies maintained thereby),
and to the extent the Partnership (or any affiliate thereof) pays or causes to
be paid any amounts that should have been paid by the applicable Portfolio
Entity (including by virtue of any applicable insurance policies maintained
thereby), it is agreed among the Partners that the Partnership shall have a
subrogation claim against such Portfolio Entity in respect of such advancement
or payments. The General Partner and the Partnership shall be specifically
empowered to structure any such advancement or payment as a loan or other
arrangement (except for a loan to an executive officer of The Blackstone Group
L.P. or any of its affiliates, which shall not be permitted) as the General
Partner may determine necessary or advisable to give effect to or otherwise
implement the foregoing.

22. Confidentiality. By executing this Agreement, each Partner expressly agrees,
at all times during the term of the Partnership and thereafter and whether or
not at the time a Partner of the Partnership, to maintain the confidentiality
of, and not to disclose to any person other than the Partnership, another
Partner or a person designated by the Partnership, any information relating to
the business, financial structure, financial position or financial results,
clients or affairs of the Partnership that shall not be generally known to the
public or the securities industry, except as otherwise required by law or by any
regulatory or self-regulatory organization having jurisdiction; provided, that
any corporate Partner may disclose any such information it is required by law,
rule, regulation or custom to disclose. Notwithstanding anything in this
Agreement to the contrary, to comply with Treasury Regulation
Section 1.6011-4(b)(3)(i), each Partner (and any employee, representative or
other agent of such Partner) may

 

16



--------------------------------------------------------------------------------

disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and tax structure of the Partnership, it being
understood and agreed, for this purpose, (1) the name of, or any other
identifying information regarding (a) the Partners or any existing or future
investor (or any affiliate thereof) in any of the Partners, or (b) any
investment or transaction entered into by the Partners; (2) any performance
information relating to any of the Partners or their investments; and (3) any
performance or other information relating to previous funds or investments
sponsored by any of the Partners, does not constitute such tax treatment or tax
structure information.

23. Power of Attorney. To the extent permitted by applicable law, each Limited
Partner hereby irrevocably makes, constitutes and appoints the General Partner
as its true and lawful agent and attorney in fact, with full power of
substitution and full power and authority in its name, place and stead, to make,
execute, sign, acknowledge, swear to, record and file (i) this Agreement and any
amendment to this Agreement which has been adopted as herein provided; (ii) the
original certificate of exempted limited partnership of the Partnership and all
amendments thereto required or permitted by law and the provisions of this
Agreement; (iii) all certificates and other instruments deemed advisable by the
General Partner to carry out the provisions of this Agreement and applicable law
or to permit the Partnership to become or to continue as an exempted limited
partnership or partnership wherein the Limited Partners have limited liability
in each jurisdiction where the Partnership may be doing business; (iv) all
instruments that the General Partner or the Liquidator deems appropriate to
reflect a change or modification of this Agreement or the Partnership in
accordance with this Agreement, including, without limitation, the admission of
additional Limited Partners or substituted Limited Partners pursuant to the
provisions of this Agreement; (v) all conveyances and other instruments or
papers deemed advisable by the General Partner or a liquidator of the
Partnership to effect the dissolution and termination of the Partnership;
(vi) all fictitious or assumed name certificates required (in light of the
Partnership’s activities) to be filed on behalf of the Partnership; (vii) all
agreements and instruments necessary or advisable to consummate any Investment;
(viii) any agreement pursuant to the ELP Law to continue the business of the
Partnership and to appoint a successor General Partner upon the withdrawal of
the sole remaining General Partner; and (ix) all other instruments or papers
which may be required or permitted by law to be filed on behalf of the
Partnership which are not legally binding on the Limited Partners in their
individual capacity and are necessary to carry out the provisions of this
Agreement, and to take all action necessary to continue the business of the
Partnership and to appoint a successor General Partner upon the Withdrawal of
the sole remaining General Partner pursuant to the ELP Law. This power of
attorney is intended to secure an interest in property, and, in addition, the
obligations of each relevant Limited Partner under this Agreement.

24. Jurisdiction.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York, New York U.S.A. in
accordance with the then-existing Rules of Arbitration of the International
Chamber of

 

17



--------------------------------------------------------------------------------

Commerce. If the parties to the dispute fail to agree on the selection of an
arbitrator within thirty (30) days of the receipt of the request for
arbitration, the International Chamber of Commerce shall make the appointment.
The arbitrator shall be a lawyer and shall conduct the proceedings in the
English language. Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the General Partner may
bring, or may cause the Partnership to bring, on behalf of the General Partner
or the Partnership or on behalf of one or more Partners, an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each Partner (i) expressly consents to the
application of paragraph (c) of this Section 25 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon any
such agent, who shall promptly advise such Partner of any such service of
process, shall be deemed in every respect effective service of process upon the
Partner in any such action or proceeding.

(c) (i) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (b) OF THIS SECTION 25, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum(s) designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 25 and such
parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 25 shall be construed to the maximum extent possible to comply with the
laws of the State of Delaware, USA, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 25, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 25. In that case, this Section 25 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 25 shall be construed to omit such invalid or unenforceable
provision.

 

18



--------------------------------------------------------------------------------

25. Counterparts. This Agreement may be executed in several counterparts, all of
which will together constitute a single agreement among the parties.

*        *        *

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as a Deed on the date first above written.

 

GENERAL PARTNER BLACKSTONE INNOVATIONS III L.L.C., as general partner By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Authorized Person

/s/ Rhonda Coleman

Witnessed by: Rhonda Coleman WALKERS NOMINEES LIMITED as initial limited
partner, solely to reflect his withdrawal By:  

/s/ Bicrom Das

  Name: Bicrom Das   Title: Authorized Person

/s/ Isadora Ferrao-Powell

Witnessed by: LIMITED PARTNERS Limited Partners listed in the books and records
of the Partnership now and hereafter executing and delivering this Agreement
pursuant to powers of attorney executed and delivered by such Limited Partners.

 

20



--------------------------------------------------------------------------------

By: BLACKSTONE INNOVATIONS III L.L.C., as Attorney By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Authorized Person

/s/ Rhonda Coleman

Witnessed by: Rhonda Coleman

 

21